Determinations of respondents, dated December 8, 1975 and March 29, 1976, respectively, confirmed and the petitions dismissed. Respondents shall recover of petitioners $60 costs and disbursements of this proceeding. Concur —Kupferman, J. P., Murphy, Lupiano and Nunez, JJ.; Silverman, J., dissents in the following memorandum: In my view, as a matter of law the amendatory legislation of 1970 remained "state legislation in effect prior to the enactment” of the 1969 amendment of section 5219 of the United States Revised Statutes (US Code, tit 12, § 548), and did not constitute that "affirmative action of the State Legislature after the enactment of this Act,” required by Public Law No. 91-156 (83 US Stat 434), as amended by Public Law No. 92-213 (85 US Stat 775). Accordingly, I would annul the determination of the City Finance Administration imposing the New York City commercial rent and occupancy tax on petitioners national banks for the period prior to January 1, 1973.